DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while illumination devices comprising: a light emitting part configured to emit light for illumination; a cooling part configured to cool the light emitting part; at least one memory; and at least one processor that executes instructions stored in the at least one memory to: acquire a temperature at a first position; acquire a temperature at a second position that is less susceptible to a temperature change of the light emitting part than the first position; determine presence or absence of light emission of the light emitting part; and control driving of the cooling part based on the acquired temperature at the first position, the acquired temperature at the second position, and a determination result of the presence or absence of light emission, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The illumination device as disclosed above wherein, counting by a light emission counter is started due to light emission of the light emitting part, and it is determined as the presence of light emission in a case where a value of the light emission counter exceeds a predetermined value, and it is determined as the absence of light emission in a case where the value of the light emission counter does not exceed the predetermined value.

Claims 2-11 and 13-15 are allowed for being dependent on the allowed claim 1. 

With regard to claim 16, while control methods for an illumination device including a light emitting part that emits light for illumination and a cooling part that cools the light emitting part, the control method comprising: controlling driving of the cooling part based on a temperature at a first position of the light emitting part, a temperature at the second position that is less susceptible to a temperature change of the light emitting part than the first position, and presence or absence of light emission of the light emitting part, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The method as disclosed above wherein, counting by a light emission counter is started due to light emission of the light emitting part, and it is determined as the presence of light emission in a case where a value of the light emission counter exceeds a predetermined value, and it is determined as the absence of light emission in a case where the value of the light emission counter does not exceed the predetermined value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875